Citation Nr: 0021543	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a fracture of the 
right thumb secondary to a service-connected right wrist 
disorder.

2.  Entitlement to an increased disability rating for a right 
wrist disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claims for 
service connection for a fracture of the right thumb 
secondary to a service-connected right wrist disorder, and a 
rating in excess of 10 percent for a right wrist disorder.  
The veteran filed a timely appeal to these adverse 
determinations.

The Board notes that at the time of a BVA videoconference 
hearing conducted in April 2000, the veteran stated that he 
believed that the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD) was "prepared for 
appellate review."  A preliminary review of the veteran's 
claims file does not reveal any correspondence received from 
the veteran within one year of the February 12, 1999 mailing 
of the RO's rating decision denying service connection for 
PTSD which disagrees with that determination.  

However, in a recent precedent opinion, the United States 
Court of Appeals for Veterans Claims (Court) stated that 
while it was proper for the Board to assess its jurisdiction 
over claims purportedly on appeal before it, procedural 
fairness dictated that, in the case of a question as to the 
timeliness of a Notice of Disagreement (NOD), the veteran 
should first be afforded an opportunity to object to the 
Board's adjudication of this jurisdictional issue in the 
first instance and to present evidence or argument on that 
jurisdictional issue.  See Marsh v. West, 11 Vet. App. 468, 
471 (1998).  Therefore, the Board refers back to the RO the 
issue of the timeliness of the veteran's purported NOD as to 
its denial of service connection for PTSD.  The RO should 
determine whether a timely NOD has been filed to this issue 
and, if not, the RO should then notify the veteran of its 
decision and apprise him of his appellate rights.


REMAND

In reviewing the veteran's claim, the Board observes that at 
the time of the veteran's April 2000 hearing before the BVA, 
held via videoconference, the veteran's service 
representative requested that the record be held open for an 
additional 60 days to allow him to procure additional 
evidence.  Specifically, the veteran testified that he had 
been treated recently for his right wrist disorder, and that 
he saw a VA physician every three months or so for treatment.  
He also indicated that he had been granted disability 
benefits form the Social Security Administration (SSA).  
Therefore, the veteran's representative indicated that he 
would procure these records and forward them to the Board 
with an accompanying statement waiving initial RO 
consideration of this evidence.  However, these records have 
not been received to date.

Since VA's duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case, the RO should make arrangements to obtain 
these records.  See 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1995); see also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).  This 
duty also extends to obtaining records from other United 
States Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) (when VA has knowledge of 
relevant records, the BVA must obtain these records before 
proceeding with the appeal).

In addition, the Board notes that at least three VA 
outpatient treatment notes dated in late 1998 indicate that 
the veteran was initially treated for an August 17, 1998 
thumb injury at the Emergency Room at Borgess Medical Center, 
at which time 
X-rays of the veteran's right hand were apparently taken.  
The veteran maintains that it was at this facility that a 
treating physician told him that he had fractured his right 
thumb.  However, the records from this emergency room visit 
have not been associated with the veteran's claims file.  The 
Board finds that an attempt to procure these records is 
required in order to make a fully informed evaluation of the 
veteran's claims.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the Battle 
Creek, Michigan VA Medical Center and 
request that they provide all pertinent 
treatment records for the veteran dated 
from December 1998 to the present.  

2.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file copies of 
any medical records created in 
conjunction with treatment provided to 
the veteran at the Emergency Room at 
Borgess Medical Center, 1521 Gull Road, 
Kalamazoo, Michigan 49001, on or about 
August 17, 1998.  Of particular interest 
is the report of a radiology examination 
of the veteran's right hand which may 
have been created on that date.  

3.  The RO should then contact the Social 
Security Administration and request that 
it provide documentation of the veteran's 
current disability benefits, if any, and 
any records developed in association with 
the award of such benefits, to include 
medical reports.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




